COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 LINDA GUILLERMINA PEDROZA,                   §              No. 08-16-00221-CV

                      Appellant,              §                Appeal from the

 v.                                           §           County Court at Law No. 5

 TENET HEALTHCARE CORP.,                      §            of El Paso County, Texas

                      Appellee.               §             (TC# 2015CCV01210)

                                           §
                                         ORDER

        Pending before the Court is the parties’ joint motion to abate. The motion is GRANTED.

We therefore abate the appeal until December 29, 2016. The parties shall file their motion to

dismiss the appeal or their motion for continuation of abatement on or before December 29,

2016.

        IT IS SO ORDERED this 14th day of November, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.